—In an action to recover a broker’s commission, the defendant appeals from a judgment of the Supreme Court, Queens County (Lerner, J.), entered March 9, 1992, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal amount of $21,120, and the plaintiff cross-appeals from the judgment on the ground of inadequacy.
Ordered that the judgment is affirmed, without costs or disbursements.
The finding of the Supreme Court that the plaintiff broker was the procuring cause of the lease obtained by the defendant is supported by the evidence adduced at the trial and will not be disturbed on appeal (see, Kapoor v Jaggi, 191 AD2d 479; Kriesler Borg Florman Gen. Constr. Co. v Rosen & Morelli Masons, 181 AD2d 813; see also, Greene v Hellman, 51 NY2d 197; Rennert Diana & Co. v Ziskind, 191 AD2d 545; Holiday Mgt. Assocs. v Albanese, 173 AD2d 775, 776).
We have reviewed the parties’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Ritter and Santucci, JJ., concur.